+ Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 1 0f17. PagelD #: 45

nm

IN THE COURT OF CLAIMS OF OHIO

 

 

JEROME FONTAINE SHOEMAKE ) Case No. 2019-00957 JD
147 North Mulberry Street )
Mansfield, OH 44902, ) Judge Patrick M. McGrath
) Magistrate Holly True Shaver
Plaintiff, )
) PLAINTIFF'S MOTION FOR
-vs- ) FRAUD UPON THE COURT
)} & RULE 11 SANCTIONS ..
OHIO DEPT, OF REHAB. & CORRECTION _ ) S
4545 Fisher Road, Suite D ) Ohio Civ R. 60(B)(1-5) =
Columbus, Ohio 43228, ) Ohio Civ. R. 11 no
) oe
Defendant. ) ~p re
Ss
an

PLAINTIFE’S MOTION FOR JUDGMENT OF FRAUD UPON THE COURT
& RULE 11 SANCTIONS AGAINST THE DEFENDANT

The Ohio Court of Claims Act (“O.C.C.A.”), Ohio Revised Code § 2743.02(A)

provides the following:

Except in the case of a civil action filed by the state, filing a civil action in the
court of claims results in a complete waiver of any cause of action, based on
the same act or omission, which the filing party has against any officer or
employee, as defined in section 109.36 of the Revised Code. The waiver shall
be void ifthe court determines that the act or omission was manifestly outside
the scope of the officer's or employee's office or employment or that the officer
or employee acted with malicious purpose, in bad faith, or in a wanton or
reckless manner.

 

However, the Sixth Circuit Court also noted that there may be other language in
the statute that could affect how a case fares in federal court, side-stepping the issue
of waiver. Basically, the Circuit noted that if the Court of Claims finds that the state

employees acted “outside the scope of their employment, or with a malicious purpose,

 

in bad faith or in a wanton or.reckless manner,” then the waiver would not apply and

PLAINTIFF’S Page 1 of 12
EXHIBIT

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 2 of 17. PagelD #: 46

the case could proceed in federal court. See Wrinn v. Johnson, 315 F. App'x 560 (6th

Cir. 2009).

Ohio Revised Code § 4117.09(B)(2) provides the following: “Authorizes the public
employer (e.g., ODRC) to deduct the periodic dues, initiation fees, and assessments
of members of the exclusive representative upon presentation of a [written]

deduction authorization by the employee.”

Defendant ODRC denied plaintiffs amended complaint paragraph 91. Defendant
ODRC and its counsel of record, stated to the Ohio Court of Claims:

“91. ODRC ignored Shoemake's notification that he had withdrawn his
membership and to cease deducting fair share fees from Shoemake's
paycheck; thereafter, without Shoemake's consent, ODRC continues to
deduct fair share fees from his paycheck in violation of Ohio R.C. §
4117.09(B)(2) as a matter of law. See, also, Exhibit 14.”

“91. Defendant has contemporaneously filed a motion to dismiss this claim,
and thus makes no answer.”

Defendant ODRC and its counsel of record have on numerous occasions stated to
the Ohio Court of Claims, the following:

"Further, the Department made it [clear] that, to the-extent that it did not
explicitly admit any particular factual allegation, that allegation was
{denied]." (id., ANSWER, p. 7.)." See Lee Ann Rabe (0077170) and Lauren
D. Emery (0095955)): (1.) Answer 2019 DEC 3, p. 7; ¥ 1; and, (2.) Reply 2020
MAR 6, p. 1, { 3, Envelope ID: 25148, 10:08 AM. See MacDonald v. General
Motors Corporation, 110 F.8d 887, 341 (6th Cir: 1997)("The scope of judicial
admissions is restricted to matters of fact which otherwise would require
evidentiary proof, and does not include counsel's statement of his conception
of the legal theory of a case."); see, also, Oscanyan v. Arms Co., 103 U.S. 261,
263, 18 Otto 261, 26 L. Ed. 539 (1880).

     
 

PLAINTIFF’S
EXHIBIT

NA 9.2.

Page 2 of 12

   

tabbies"

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 3 of 17. PagelD #: 47

Plaintiff avers that Defendant ODRC and its counsel of record has offered evidence
it knows to be false to a tribunal regarding paragraph 91. Likewise, its counsel has
engaged in conduct involving dishonesty, fraud, and misrepresentation by filing an
improper certification.! See Disciplinary Counsel v. Fowerbaugh, 74 Ohio St.3d

187, 190, 658 N.E.2d 237 (1995) (“knowingly *** employ or countenance ***
falsehood”). Gov Bar R. 1(8)(A); see, also, Professional Conduct Rule 3.3(a)(1),
3.3(a)(8)(prohibiting a lawyer from offering evidence the lawyer knows to be false),
and 8.4(c)(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, and misrepresentation). “The signature of an attorney or pro se party
constitutes a [certificate] by the attorney or party that the attorney or party has
read the document; that to the best of the attorney’s or party’s knowledge,
information, and belief there is good ground to support it; and that it is not interposed

for delay.” See Ohio Rules of Civil Procedure 11.

Ohio courts have held that “an accusation of perjury was ‘an articulation of an
objectively verifiable event? that could be proven ‘with evidence adduced from the
transcripts and witnesses present at the hearing.” Wampler, 752 N.E.2d at 979

(quoting Scott, 496 N.E.2d at 707). The defendant denied to this court it was

 

intentionally violating Ohio R.C. § 4117.09(8)(2). However, the letter issued by

OCSEA AFCME on July 17, 2020, verifies that Defendant ODRC deducted dues

 

? Chio Rule of Civil Procedure 11: “If a document is not signed or is signed with intent to defeat the purpose of this
rule, it may be stricken as sham and false and the action may proceed as though the document had not been served,”
See, also, Federal Rule of Civil Procedure 11, which applies ta pleadings, motions, and other documents filed with
federal courts and, when focused on representations to a court, permits the court to “impose an appropriate
sanction on any attorney, law firm, or party that violated the rule or is responsible for the violation."

PLAINTIFF’S Page 3 of 12
| EXHIBIT

AB pd

      

 
 

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 4 0f17. PagelD #: 48

without the plaintiff's [written] permission, which is inconsistent with the testimony
Defendant ODRC and its counsel of record filed with the Ohio Court of Claims. See
Bratka v. Anheuser-Busch Co., 164 ¥.R.D. 448, 461 (8.D. Ohio 1995). . . instant case,
trial counsel must exercise some degree of oversight to ensure that their client’s
employees are acting competently, diligently and ethically in order to fulfill their

responsibility to the Court.”); see, also, Ohio Civil Rule 60(B)(1-5).

It is generally agreed that any fraud connected with the presentation of a case to
a court is a fraud upon the court. See 11 Wright and Miller, FEDERAL PRACTICE
AND PROCEDURE (1973) 253, Section 2870. Ifa lawyer, the lawyer's client, or a
witness called by the lawyer has offered material evidence and the lawyer comes to
know ofits falsity, the lawyer shall take reasonable measures to remedy the situation,
including, ifnecessary, disclosure to the tribunal. See Rule 3.3(a)(3) (Candor towards
the Tribunal); see, also, Ohio State Bar Assn. v. Weaver, 41 Ohio St.2d 97, 100, 322
N.E.2d 665 (1975)(The primary purpose of the disciplinary process is “to safeguard
the courts and to protect the public from the misconduct of those who are licensed to
practice law.”); see, also, Columbus Bar Assn, v. Winkfield, 159 Ohio St.3d 61, 2019-
Ohio-4532 (citation omitted). Here the plaintiff alleges that the Ohio Assistant
Attorney General’s (i.e., Lee Ann Rabe) dishonesty in discovery has breached her duty
of candor to the Ohio Court of Claims and is grounds for punitive damages against

the Ohio Department of Rehabilitation and Correction.

Defendant ODRC’s legal staff had a responsibility to amend its answers and teil

the Ohio Court of Claims they knew it was falsity to deny plaintiffs amended

     
   

  

PLAINTIFF’S
EXHIBIT

AK pet

Page 4 of 12

tabbies

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 5 of 17. PagelD #: 49

complaint {| 86, 88, 91, and 93. In re Brown v, Tellermate Holdings Lid., 2014 U.S.
Dist. LEXIS 90123 ($.D. Ohio July 1, 2014){“trial counsel must exercise some degree
of oversight to ensure that their client’s employees are acting competently, diligently
and ethically in order to fulfill their responsibility to the court.”). Defendant ODRC
did not comply with its duty “to provide full, truthful, and appropriate discovery
responses to amended complaint JJ 86, 88, 91 and 93,” nor did its counsel “make a
reasonable investigation before taking Defendant ODRC at its word.” Counsel fell far
short of their obligation to examine critically the information which Defendant ODRC
gave them regarding plaintiffs amended complaint {{ 86, 88, 91 and 93. See Exhibit

OCSEA-1, attached hereto.

In re Ogle v. Ohio Civil Serv. Emps. Assn, No. 2:18-cv1227 (S.D. Ohio filed Oct. 15,
2018), “CSEA-[AFSCME] pointed out, the state’s cooperation is needed for the
collection of such fees in the future.’ ‘In other words, the state would have to be
[complicit] in ignoring the law set forth in Janus.” Exhibit OCSEA-1 is direct
evidence that Defendant ODRC and its counsel of record knew they were willfully
violating Ohio R.C. § 4117.09(B)(2) as a matter of law. The union has attempted to
placate its actions by offering Plaintiff, Jerome Fontaine Shoemake, an [unsolicited]
settlement for illegally deducting fees from the plaintiffs wages from March 3, 2019
until July 17, 2020 without a [written] deduction authorization pursuant to Ohio
R.C. § 4117.09(B)(2). This action serves as ‘direct evidence’ that Defendant ODRC
was [complicit] in violating Ohio R.C. § 4117.09(B)(2) and officers of the state acted

“outside the scope of their employment, or with a malicious purpose, in bad faith or

PLAINTIFF’S Page 5 of 12
‘EXHIBIT

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 6 of 17. PagelD #: 50

in a wanton or reckless manner” regarding the plaintiffs rights under Ohio R.C. §

4117.09(B)(2). See, also, Ohio R.C. § 9.86.

In short, counsel’s behavior “violated what has been referred to as ‘the most
fundamental responsibility’ of those engaged in discovery, which is ‘to provide honest,
[truthful answers] in the first place and to supplement or correct a previous disclosure
when a party learns that its earlier disclosure was incomplete or incorrect.” See
Exhibit OCSEA-1.2_ Consequently, Lee Ann Rabe failed to undertake the most basic
first step in the performance of her duties as counsel and an officer of the Court, which
is to review the records she is relying on.2 See Ohio Rule of Civil Procedure 11; see,
also, Fed. R. Civ. P. 26(z)4; see, also, Ridder v. City of Springfield, 109 F.3d 288, 293

(6th Cir. 1997)(Rule 11 sanctions, “for continuing to insist upon a position that is no

longer tenable”); see, also, Aka v. Washington Hosp. Ctr., 156 F.3d, 1284, 1294 (D.C.
1998) at {f 30-31 (“‘... alie ‘carries substantial risks,’ including the risk of sanctions,
Hicks, 509 U.S. at 521-22, 118 S.Ct. 2742, and the more mundane risk that the lie

will lead the jury to draw an adverse inference.’ ”).

 

? in Jackson v. Nissan Motor Corp., 121 F.R.D 311, 321 (M.D. Tenn. 1988), the court sanctioned: ... attorney when
the attorney failed to reveal information that was readily available to him. See, also, Brown, 2014 Dist. LEXIS 90123,
47 (S.D. Ohio 2014){"counsel has a duty to make a reasonable investigation to assure that their clients have provided
all available responsive information and documents.”).

3 Rule 11 also permits the court to make findings sua sponte. See Roadway Express v. Piper, 447 U.S. 752, 767
(1980}\(citation omitted).

* Ohio Courts may look to federal law as persuasive authority. See Industrial Risk insurers v. Lorenz Equip. Co. (1994),
69 Ohio 5t.3d 576, 579-580. Federal Rule 26(g)(3} says the court “must” sanction a lawyer for filing an improper
certification. See In re Brown v. Tellermate Holdings Ltd., 2014 U.S, Dist. LEXIS 90123 (S.D. Ohio July 1, 2014)(“trial
counsel must exercise some degree of oversight to ensure that their client's employees are acting competentiy,
diligently and ethically in order to fulfill their responsibility to the court."). See, also, Ohio Civ, R. 37 sanctions,

PLAINTIFF’S Page 6 of 12
EXHIBIT

 

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 7 of 17. PagelD #: 51

CONCLUSION

On motion and upon such terms as are just, the court may relieve a party or his
legal representative from a final judgment, [order] or proceeding for the following
reasons: “fraud (whether heretofore denominated intrinsic or extrinsic),
misrepresentation or other misconduct of an adverse party.” See Ohio Civil Rule

60(B)(3).

It has [not] been more than one year since Judge Patrick M. McGrath issued his

February 20, 2020 ruling to dismiss plaintiffs complaint {{{ 86, 88, 91 and 93.

To prevail on a Civ.R. 60(B) motion, the movant must demonstrate that: (1) the
party has a meritorious defense or claim to present if relief is granted; (2) the party
is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5);
and, (3) the motion is made within a reasonable time, and, where the grounds of relief
are Civ.R. 60(B)(1), (2) or (8), not more than one year after judgment, [order], or
proceeding was entered or taken. See GTE Automatic Elec. v. ARC Industries, 47

Ohio St.2d 146, 351 N.E.2d 118 (1976), paragraph two of the syllabus.

It is equally well-established that the court’s inherent powers include the
authority to dismiss the claims, or defenses of, or enter a default judgment against a
litigant who engages in dishonest conduct, obstructs the discovery process, abuses
the judicial process, or otherwise seeks to perpetrate a fraud on the court. See, e.g.,

Link v. Wabash Reilroad Company, 370 U.S. 626, 680-682 (1962).

    

PLAINTIFF'S
EXHIBIT

ae

Page 7 of 12

   

tabbies”

 
 

 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 8 of 17. PagelD #: 52

Defendant ODRC knew it did not obtain affirmative consent from Shoemake in
order to deduct dues or fees from his paychecks pursuant to Ohio R.C. § 4117.09(B)(2),
as specifically articulated and denied by Defendant ODRC in its answers to the
plaintiffs amended complaint. Defendant ODRC’s counsel chose on numerous

occasions [not] to amend its answers and defenses as discovery continued.

Defendant ODRC’s counsel deliberately obfuseated the truth, engaged in conduct
involving dishonesty, fraud, deceit, and misrepresentation, and did not take
reasonable measures to remedy the situation, by amending its answers and defenses

to amended complaint {{ 86, 88, 91 and 93 to this tribunal:

(1.} ODRC’s counsel failed to verify the most basic information in the
plaintiffs amended complaint regarding Exhibit-18, Exhibit-14, and
Exhibit-15;

(2.) ODRC’s counsel failed in its candor to a tribunal by not amending its
answers and defenses regarding amended complaint paragraph 91 (See,
also, Defendant’s Answers to Plaintiffs Interrogatories 1 and 2);

(3.) And, as a result of these failures, made statements to the pro se litigant
(i.e., opposing counsel) and written submissions to the Court which were

false and misleading, and which had the effect of hampering Shoemake’s
ability to pursue discovery in a timely and cost-efficient manner (as well

as the Court’s ability to resolve this case in the same way).®

 

5 ODRC's concealment and misrepresentation is material since {t either influenced or was capable of influencing a
tribunal's decision to properly adjudicate Shoemake's complaint, See New Hampshire v, Maine, 532 U.S, 750-754.
(2001}(ODRC’s actions would “impose an unfair detriment on the opposing party if not estopped.”).

PLAINTIFF'S Page 8 of 12
j EXHIBIT

AA p:%

     

 
 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 9 of 17. PagelD #: 53

These are serious matters, which the Ohio Court of Claims cannot take lightly. It
is the plaintiffs prayer that the Ohio Court of Claims will ensue legal principles
which guide its discretion in fashioning an appropriate remedy either under Ohio
Rule 60 (B)(1-5), or via severe sanctions against Defendant ODRC pursuant to Rule
11. “The Court has an obligation to right that wrong,” and can do so in the form of
severe sanctions. See, also, Brown v. Tellermate Holdings Lid., 2014 U.S. Dist.
LEXIS 90123 (S.D. Ohio July I, 2014)(“Because that is the essence of what occurred
during discovery in this case, the Court has an obligation to right that wrong, and

will do so in the form of sanctions authorized by Fed. R. Civ. P. 37.”).

Shoemake stated a ‘plausible’ claim for relief when he pleaded that agents of the
State of Ohio were involved [in] and [made decisions] to willfully violate Ohio R.C.
§ 4117.09(B)(2) by “acting outside the course of their employment” by violating an

established law with willful indifference. See Ohio Revised Code § 9.86.

Basically, the Sixth Circuit noted that if the Court of Claims finds that the state
employees acted “outside the scope of their employment, or with a malicious purpose,
in bad faith or in a wanton or reckless manner,” then the waiver would not apply and
the case could proceed in federal court. See Eugene Wrinn, Jr. v. Daren Johnson,
Case No. 3: 06 CV 2188, 4 (N.D. Ohio Aug. 13, 2007)(“We must make one addendum
to the above discussion. Ohio has created a limited exception to the rule that state
employees may not be sued in their official capacities. As set forth in § 2743.02(A)(1),
Ohio state employees can be sued for damages in their official capacities if their

actions were “manifestly outside the scope of [their] office or employment or [they]

     
  

PLAINTIFF'S
EXHIBIT

LAA 92

Page 9 of 12
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 10 of 17. PagelD #: 54

acted with malicious purpose, in bad faith, or in a wanton and reckless manner.” “The
determination of whether a state employee's actions were ultra vires or malicious is
to be made exclusively by the Ohio Court of Claims. See Ohio Rev. Code § 2743.02(F);
Thomson, 65 F.3d at 1818 n. 3; Haynes v. Marshall, 887 F.2d 700, 704 (6th Cir.

1989)’).

Finally, pursuant to Ohio Revised Code § 2743.02(F), the Court of Claims has
exclusive jurisdiction to determine whether a state employee is immune from lability
under Ohio B.C. § 9.86. Plaintiff, Jerome Fontaine Shoemake, is askirig for an
immunity determination pursuant to Ohio R.C. § 2748.02(F) to sue the following
individuals in their individual capacity: (1.) Mr. Edward Sheldon (Warden, ManCI,);
(2.) Ms. Janet Tobin (Labor Relations, ManC]); (8.) Mr. John Bond (Human Resource
Director, ManCI); (4.) Annette M. Chambers-Smith (Director, ODRC); (5.) Matthew
M. Damschroder (Director, Ohio Dept. of Admin. Services); and, Ohio Attorney
General Dave Yost in federal court for acting “outside the scope of their employment,

or with a malicious purpose, in bad faith or in a wanton or reckless manner regarding

the plaintiffs rights under Ohio law. See 188 S. Ct. at 2486; see Exhibit OCSEA-1.

reife f

Jerome Fontaine Shoemake
Jerome Fontaine Shoemake, Pro se
147 North Mulberry Street
Mansfield, Ohio 44902

Phone (419) 625-1634

Email: shoeherry@aol.com

   
  

 

5 Plaintiff has not entered in to a settlement agreement with OCSEA or ODRC for vioiation of his civil rights In a
federal court as alleged in plaintiff's armended complaint 4/4] 84-96. Also, a settlement agreement was not sought by
plaintiff in conjunction with ODRC and OCSEA re said parties purpasely violating Ohio R.C. § 4117.09(B)(2) from
March 2, 2019 until July 17, 2020 with impunity. Shoemake has [not] waived his constitutional rights for said period.

PLAINTIFF’S Page 10 of 12
i EXHIBIT

AA £10

   

     
   
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 11 0f 17. PagelD #: 55

CERTIFICATE OF SERVICE

I certify that a true and accurate copy of the foregoing document was sent to the
Defendant on July 22, 2020, via email 1:37 PM, at the following addresses:

Lee Ann Rabe (LeeAnn.Rabe@ohicattorneygeneral. gov)

Lauren Emery (Lauren.Emery@ohioattorneygeneral.gov)

/s/ Jerome Fontaine Shoemake
Pro Se Litigant

PLAINTIFF’S Page 11 of 12
EXHIBIT

 

 
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 12 of 17. PagelD #: 56

It is hereby certified that service of the foregoing PLAINTIFF’S MOTION FOR
JUDGMENT OF FRAUD UPON THE COURT & RULE 11 SANCTIONS
AGAINST THE DEFENDANT, has been made upon the following by depositing a
copy in the United States mail, certified delivery, this 22"4 day of July, 2020.

Office of the Clerk

Ohio Court of Claims

Thomas J. Moyer Ohio Judicial Center
65 South Front Street, 374 Floor
Columbus, Ohio 48215

Ohio Attorney General’s Office
Court of Claims Defense Section

150 E. Gay Street, 18 Floor
Columbus, Ohio 48215-3130

ignature

Jerome E Shoemake

Print
Bor aw

Counsel For
[47 North, MLbeony
Address

City, State, and Zip Code

(419) 525-13
(Area Code) Telephone Number

 
    

     
   

  

PLAINTIFF’S
EXHIBIT

AA 2: IQ-

Page 12 of 12

tabbies"
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 13 of 17. PagelD #: 57

Se SCS SSS SS SSSR RSS SSR ERS SR SSeS

U.S. Postal Service™

 

      

 

 

  

 

   
 

 

   
     

 

 

  
    
    
  
   

 

 

 
 

   
  

    

 

MANSFIELD
200 Ir D ST tak Te “
MANSFIELD, OH 4490-1006 Us ee ee
BAR oe anT7 oF _ Domestic Mail Only ;
- ns CRAM Uden eee aaa
07/22/2000 04:45 PM 5 7 Acai GE
se 2 JSC TRAM yy Be
MJ jGeritiad Mallee = oy Go “WEEN
m & Sanises & Fi _ aad fe S 18
ci Ciftsun Rosch hesdeconn “ oP , \ \
CiRetam Rotetpt (elestrantc} s_{ Si, UL = Postmark’
$7.75 3 Cicenified Mat Restieted Deivory set 2 2 ay I
re ase =
COLUMBUS, OH 49215 al 7.75 NSAI wre2e font
Expected Det i very Day mo inal “SE 630 <0 dur d 9oy
Saturday 07/25/2020 np “pon
cere iries tified Mat) $3.55 a saisaree neh MBAS aPte.5 Yt —
erti fied Ma ee 5 NO
018068000003521 Le [50 Fast G& St. 18™ Fleer...
Sen ee ee ee ee et ee ee en ne " , Lise
Total $11.30 3130
Cash $15.00
Change ($3.70)

KEXKERK KK REKKREKRREKEKEKKERK EKER EEKEREEXR
fue to limited transportation
aval lability as a result of
nationwide COVID~19 impacts
package delivery times may be
extended. Priority Mail Express®

service will not change.
RREREER EKER KER REKEKKEEEREEERERER REE IHRE

Includes up to #50 insurance

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply, You may aiso visit wew.usps.com
USPS Tracking or cali 1-800-222-1811.

Save this receipt as evidence of
insurance. Fer information on filing
an insurance claim go to

https: //www.usps.com/help/cl aims. htn

Preview your Mail
Track your Packages
Sign up for FREE @

wow. informedde] i very.com

2
L Cf VBL cogpyy wy a2] parauacy ss AYO

All sales final on stamps and postage.
Refunds for guaranteed servicas only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

regewogy I
&

      
   

Go to:
https: //postal exper ence. con/Pos
840-5442 -0440-002-000d2-87910-02

or scan this code with
your moblle device:

  

PLAINTIFF’S
j ' EXHIBIT

AA p, 12
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 14 of 17. PagelD #: 58

Exhibit OCSEA-1

Page No. 1: Letter form Kelly L. Phillips, General Counsel OCSEA, Westerville , Ohic 48082-
8831, dated July 17, 2020.

Page No. 2: Check No. 165619 from OCSEA Secretary-Treasurer (..c., Kathleen Gersper)
dated 7/16/2020.

Page No. 3: U.S. Postage on First-Class Mail submitted by OCSEA on July 17, 2020 to
addressee Jerome Shoemake.

   

PLAINTIFF’S
J EXHIBIT
g

AA ptt

     
   
 

Case: 1:21-cv-00015-JG Doc #: 1-2 Filed: 01/04/21 15 of 17. PagelD #: 59

 

LE CHRISTOPHER MABE

Ocs PRESIDENT

GERARD ‘ROCKY’ JOLLY

AFSCME VICE PRESIDENT
Ohio Civil Service KATHLEEN M. GERSPER
Employees Association SECRETARY-TREASURER
July 17, 2020
JEROME SHOEMAKE

147 N Mulberry St
Mansfield, CH 44902-1238

Dear JEROME,

We evaluated your request to cease e membership a and | revoke dues payment. Pursuant to a settlement
~ agreement, we have determined to honor this request the pay ‘period following your r request on 3/2/2019.
Enclosed you will find a check in the amount of $871.55 representing a refund of the union dues that were
deducted from your paychecks after you declared your desire to resign from membership in OCSEA, along with
an amount to reflect accrued interest. We have also advised the appropriate representatives from your agency
to henceforth cease deducting union dues from your paychecks.

By resigning your union membership, you gave up your right to the following:

e Free College for you, spouse, children, grandchildren through Eastern Gateway Community College and
no to low-cost tuition with Central State University

*

® Voting on the contract

e

e School loan relief

e Educational scholarships
®

Participation in union events, meetings, and union education

memberships, Cavaliers, OSU games, and much more
e AFSCME Advantage Benefits including discounts on AT&T, vacations, movies, restaurants, car buying,

etc,

Exclusive updates about contract bargaining for wages, health care, dental, leaves, etc.

OCSEA Extras Benefits with discounts to Ohio zoos, amusement parks, Costco, banking, insurance, gym

¢ Additional Accidental Death and Dismemberment insurance and other insurance based an position

__.._ (hostage insurance)...

Should you wish to rejoin OCSEA at any time, please let us know.

Ce: Comptroller
File

Respectfully,

Kel CPr- Bho

Kelly L. Phillips,
General Counsel

 

 

390 WORTHINGTON ROAD + STE.A «
www.ocsea.org

 

PLAINTIFF'S
EXHIBIT

+ 614-865-4700

+ 800-960-4702 + FAX: 614-865-4777

 
OHTO CIVIL SERVICE PMPEASBN015-JG Doc #.1-2 Filed: 01/04/21 16
QURREF.NO.| —_YOURINVOICE N INVOICE. AMOUNT

OICE DATE |

a. INV

155619
fiz. PagelD #: 60
AMOUNT PAID. | _-OISCOUNT TAKEN
Pues Refund 7715/2629

 

 

“NET CHECK AMOUNT
671.55 0.60 B71.55

 

 

 

 

 

 

 

 

 

 

 

 

     
   

PLAINTIFF’S
, EXHIBIT

AA_p.lé

 

tabbies" "

 

 
a

Case: 1:21-cv-00015-JG

led: 01/04/21 17 of 17. PagelD #: 61

(Le0+68e1 HILPO
COOH diz

2

“60S 000

QS SsyvTo-1suld

1

Oc

peg t PRL gg ge teadded AL APH feted peaftbady Pol pep PE fg Ay

 

 

eayAb er
OZOe/Lb/ LO
L50d04N

—

1 E> e

Lee Zever OHO FTMAAISIM,
VIS + Gt NOLONIHIMOM DEE
uoypiassy saakojdunz

OIIAISS HALD OO

 

*
LL
ue
E
=
{
wel
a

E
ma
=
><
ul

—

 

 
